 

AGREEMENT AND CONSENT

 

This Agreement and Consent dated February 9, 2012 (the “Agreement and Consent”)
is being entered into by and between American Standard Energy Corp., a Delaware
corporation (the “Company”) and the holders of at least two-thirds of the Shares
purchased as of the Closing Date pursuant to the Securities Purchase Agreement
(the “SPA”) dated as of February 1, 2011 (the “Holders”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
as set forth in the SPA.

 

WHEREAS, the Holders are the record holders of Shares as set forth on the
signature page hereto;

 

NOW THEREFORE, for good and valuable consideration received, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.      Each of the definitions of “Common Stock Equivalents”, “Exempt
Issuance”, “Subsequent Placement” and “Trigger Date”, including each such term
itself, set forth in Section 1.1 of the SPA is hereby deleted in its entirety.

 

2.      Section 4.10 of the SPA is hereby deleted and amended to read in its
entirety as follows:

         

         “[Intentionally Omitted.]”.

 

3.      Section 4.11 of the SPA is hereby deleted and amended to read in its
entirety as follows:

 

         “[Intentionally Omitted.]”.

 

4.      Schedule 4.10 to the SPA is deleted in its entirety.

 

5.      Except as specifically provided in this Agreement and Consent, all other
terms and provisions of the SPA shall remain unchanged and in full force and
effect. From and after the date hereof, any reference to the Agreement shall
mean the Agreement as modified by this Amendment.

 

 

 

 

6.      This Amendment shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of this
Amendment (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any Proceeding, any claim that it is not personally subject to the jurisdiction
of any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under the Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT.

 

7.      This Agreement and Consent may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement,
it being understood that both parties need not sign the same counterpart.  In
the event that any signature is delivered by facsimile transmission, or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof. This Agreement and Consent shall become
effective upon execution by the Company and holders of at least two-thirds of
the Shares purchased as of the Closing Date.

 

[signature page follows]

 

2

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement and
Consent.

 



 



  AMERICAN STANDARD ENERGY CORP.       By: /s/ Scott Feldhacker     Scott
Feldhacker     Chief Executive Officer



 



  HOLDERS:       Pentwater Capital Management



 

  By: /s/ David Zirin     Name:  David Zirin     Title:  Chief Operating Officer
    Holder of 1,000,000 Shares

 

  Randall Capps

 

  By: /s/ Randall Capps     Holder of 285,716 Shares

 

  Timessquare Capital management llc:

 

  By: /s/ Kenneth Duca     Name:  Hare & Co.     Title:  Owner     Holder of
600,000 Shares

 

  By: /s/ Kenneth Duca_     Name:  Booth & Co.     Title:  Owner     Holder of
100,000 Shares

 

  Signed by:  Kenneth C. Duca, C.F.A.



    Title: Director, Portfolio Manager at     TimesSquare Capital Management,  
  LLC as Subadvisor to Purchaser

  

 

 

 



  steven emerson       By: /s/ J. Steven Emerson     Name:  J. Steven Emerson
Roth IRA     Title:  Owner     Combined Holder of 1,000,000 Shares       By: /s/
J. Steven Emerson     Name:  Emerson Partners       By: /s/ J. Steven Emerson  
  Name:  Emerson Investment Group



  

 



